PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Henderson, Alexandra
Application No. 16/102,674
Filed: August 13, 2018
For: POP-UP SHOP PLANNING SYSTEM

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed June 17, 2022, in the above-identified application.

The petition is DISMISSED WITHOUT PREJUDICE.

A review of the file indicates that petitioner has submitted a check in the amount of $525, with the petition for the payment of the required petition fee. However, the Office could not process this payment due to insufficient funds in petitioner’s bank account. As a result, a surcharge fee of $50.00 is now required along with the $525 petition fee since the check could not be process.  Therefore, petitioner must submit the $50 surcharge fee with a renewed petition in order to have petition to revive that was submitted on June 17, 2022, to be considered.

For the reason stated above, the above-identified application is considered as not being accompanied by payment of the required fee.  No consideration on the merits can be given to the petition until the required fee and the return payment surcharge fee is received.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to the undersigned at (571) 272-4584.  






/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions


    
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).